Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 4/24/2020.
Claims 1-14 are pending.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1-6 and 8-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Ni et al. (US Patent No 10,693,794) 
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Ni et al. (US Patent No 10,693,794) by adding the well-known elements and functions as set forth below.

Regarding claim 1, Ni’s 985 discloses a method of service processing, comprising: 
sending, by a controller, a first forwarding policy to a routing function device, the first forwarding policy comprises identification information of a processing function device and identification information of a traffic flow (see claim 1, lines 1-10); 
receiving, by the routing function device, the first forwarding policy from the controller (see claim 1, lines 1-10); sending, by the controller, a second forwarding policy to the processing function device (see claim 2, lines 5-7); 
receiving, by the processing function device, the second forwarding policy from the controller (see claim 2, lines 5-7); 
sending the packet to the processing function device according to the first forwarding policy (see claim 1, lines 8-10), 
wherein the packet comprises the identification information of the traffic flow (see claim 1, lines 11-15); and 
receiving, by the processing function device, the packet from the routing function device, and sending the packet a base station according to the second forwarding policy (see claim 9, lines 12-15).
Ni’s 985 does not explicitly disclose receiving, by the routing function device, a packet from an external network.
However, WU’s 705 discloses receiving, by the routing function device, a packet from an external network [Fig. 10, ¶ 184; S1012, receiving, by the traffic classifier/(routing function device), a content packet from content server/(external network)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “receiving, by the routing function device, a packet from an external network” as taught by Wu’s 918 in the system of WU’s 705, so that it would provide a medium between UE and an Internet content provider, so as to directly respond to a request of the user equipment as much as possible, reduce a response waiting time for the user equipment, and improve user experience [see Wu’s 705; ¶ 3].
The combined system of Ni’s 985 and WU’s 705 does not explicitly disclose wherein the routing function device is an anchor point of an Internet Protocol (IP) address of a user equipment (UE).
However, Wu’s 918 discloses wherein the routing function device is an anchor point of an Internet Protocol (IP) address of a user equipment (UE) [Fig. 7, ¶ 102; wherein the Domain Router (DR) 50 is configured to allocate an IP address to the UE, send the allocated IP address to the UE]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the routing function device is an anchor point of an Internet Protocol (IP) address of a user equipment (UE)” as taught by Wu’s 918 in the combined system of Ni’s 985 and WU’s 705, so that it would improve the layers of the core network in the radio network, and does not incorporate the radio access network into the management scope, and does not realize separation of the bearer and control of the radio access network [see Wu’s 918; ¶ 4].

Regarding claim 2, the combined system of Ni’s 985, WU’s 705, and Wu’s 918 discloses the method according to claim 1.
 Ni’s 985 discloses wherein the identification information of the traffic flow comprises an IP address of the UE, or IP quintuplets of the traffic flow (see claim 1, lines 25-26).

Regarding claim 3, the combined system of Ni’s 985, WU’s 705, and Wu’s 918 discloses the method according to claim 1.
Wu’s 918 discloses wherein the identification information of the processing function device comprises a tunnel identifier of the processing function device [¶ 94; the traffic forwarding policy information not only includes the service chain forwarding table information, but also includes a service chain forwarding table identifier].

Regarding claim 4, the combined system of Ni’s 985, WU’s 705, and Wu’s 918 discloses the method according to claim 1.
Ni’s 985 discloses wherein the second forwarding policy comprises identification information of the base station and the identification information of the traffic flow (see claim 2, lines 18-19).

Regarding claim 5, the combined system of Ni’s 985, WU’s 705, and Wu’s 918 discloses the method according to claim 1. 
Ni’s 985 discloses further comprising: 
sending, by the controller, a processing policy to the processing function device (see claim 2); 
receiving, by the processing function device, the processing policy from the controller (see claim 3); and processing, by the processing function device, the received packet according to the processing policy (see claim 2, lines 10-12).

Regarding claim 6, the combined system of Ni’s 985, WU’s 705, and Wu’s 918  discloses the method according to claim 5.
Ni’s 985 discloses wherein the processing policy comprises the identification information of the traffic flow (see claim 2, lines 18-19).

Claims 7 and 14 are rejected under 35 U.S.C. 103 unpatentable over Ni et al. (US Patent No 10,693,794) (referred as Ni’s 794) in view of WU (US 2016/0294705) (refer as WU’s 705), and further in view of Wu et al. (US 2015/0215918) (refer as Wu’s 918), and further in view of Ni (US 2017/0339110).

Regarding claim 7, the combined system of Ni’s 985, WU’s 705, and Wu’s 918 discloses the method according to claim 5, but does not explicitly disclose 
where the processing operation comprises:
 executing, by the processing function device, at least one of quality of service (QoS) control, online/offline charging, deep packet inspection (DPI), lawful interception, Transmission Control Protocol (TCP) acceleration, or Hypertext Transfer Protocol (HTTP) header enrichment to the received packet
However, Ni discloses where the processing operation comprises:
 executing, by the processing function device, at least one of quality of service (QoS) control, online/offline charging, deep packet inspection (DPI), lawful interception, Transmission Control Protocol (TCP) acceleration, or Hypertext Transfer Protocol (HTTP) header enrichment to the received packet [¶ 78; a service function (SF for short) entity, and may be specifically a deep packet inspection (DPI for short) device, an antivirus gateway, a charging gateway, a video optimizer, a service stream compressor, a data cache, a Hypertext Transfer Protocol (HTTP for short) header enhancer, or the like].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “executing, by the processing function device, at least one of quality of service (QoS) control, online/offline charging, deep packet inspection (DPI), lawful interception, Transmission Control Protocol (TCP) acceleration, or Hypertext Transfer Protocol (HTTP) header enrichment to the received packet” as taught by Ni in the combined system of Ni’s 985, WU’s 705, and Wu’s 918, so that it would to provide an access control apparatus, system, and method, to implement SDN-mechanism-based control on an access network element in a mobile network [see Ni; ¶ 7].

Regarding claims 8-14, please refer to rejection as set forth above of claims 1-7

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 unpatentable over WU (US 2016/0294705) (refer as WU’s 705) in view of Wu et al. (US 2015/0215918) (refer as Wu’s 918).

Regarding claim 1, WU’s 705 discloses a method of service processing [Fig. 10, ¶¶ 157-197; a method for content caching], comprising: 
sending, by a controller, a first forwarding policy to a routing function device [Fig. 10, ¶ 175; S1007, sending, by a controller, a traffic classification policy information/(1st forwarding policy) to a traffic classifier/(routing function device)], the first forwarding policy comprises identification information of a processing function device and identification information of a traffic flow [Fig. 10, ¶ 177; wherein the traffic classification policy information/(first forwarding policy) comprises service traffic information and the content identifier of the switch/(processing function device) according to the service chain forwarding table identifier, see ¶ 191]; 
receiving, by the routing function device, the first forwarding policy from the controller [Fig. 10, ¶ 175; S1007, receiving, by the traffic classifier/(routing function device), the traffic classification policy information/(first forwarding policy) from the controller]; 
sending, by the controller, a second forwarding policy to the processing function device [Fig. 10, ¶ 172; S1006, sending, by the controller, a traffic forwarding policy information/(second forwarding policy) to a switch/(processing function device)]; 
receiving, by the processing function device, the second forwarding policy from the controller [Fig. 10, ¶ 172; S1006, receiving, by the switch/(processing function device), the traffic forwarding policy information/(second forwarding policy) from the controller]; 
receiving, by the routing function device, a packet from an external network [Fig. 10, ¶ 184; S1012, receiving, by the traffic classifier/(routing function device), a content packet from content server/(external network)], and sending the packet to the processing function device according to the first forwarding policy [Fig. 10, ¶ 185; S1013, sending the content packet to the switch/(processing function device) according to the traffic classification policy information/(first forwarding policy], wherein the packet comprises the identification information of the traffic flow [Fig. 10, ¶ 189; wherein the content packet comprises service traffic information and a content identifier]; and 
receiving, by the processing function device, the packet from the routing function device [Fig. 10, ¶ 185; S1013, receiving, by the switch/(processing function device), the content packet from the traffic classifier/(routing function device)], and sending the packet a base station according to the second forwarding policy [Fig. 10, ¶ 190; S1014, sending the content packet to a service node/(base station) according to the second forwarding policy].
Although, WU’s 705 discloses all aspects of claim invention set forth above, but does not explicitly disclose wherein the routing function device is an anchor point of an Internet Protocol (IP) address of a user equipment (UE).
However, Wu’s 918 discloses wherein the routing function device is an anchor point of an Internet Protocol (IP) address of a user equipment (UE) [Fig. 7, ¶ 102; wherein the Domain Router (DR) 50 is configured to allocate an IP address to the UE, send the allocated IP address to the UE]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the routing function device is an anchor point of an Internet Protocol (IP) address of a user equipment (UE)” as taught by Wu’s 918 in the system of WU’s 705, so that it would improves the layers of the core network in the radio network, and does not incorporate the radio access network into the management scope, and does not realize separation of the bearer and control of the radio access network [see Wu’s 918; ¶ 4].

Regarding claim 2, the combined system of WU’s 705 and Wu’s 918 discloses the method according to claim 1.
WU’s 705 further discloses wherein the identification information of the traffic flow comprises an IP address of the UE, or IP quintuplets of the traffic flow [¶¶ 154, 181, 216 wherein the identifier information of the traffic flow comprises an IP address of the apparatus].
Wu’s 918 also discloses wherein the identification information of the traffic flow comprises an IP address of the UE, or IP quintuplets of the traffic flow [¶ 102; wherein the information of the traffic flow comprises an IP address of the UE].

Regarding claim 3, the combined system of WU’s 705 and Wu’s 918 discloses the method according to claim 1.
Wu’s 918 further discloses wherein the identification information of the processing function device comprises a tunnel identifier of the processing function device [¶ 94; the traffic forwarding policy information not only includes the service chain forwarding table information, but also includes a service chain forwarding table identifier].

Regarding claim 4, the combined system of WU’s 705 and Wu’s 918 discloses the method according to claim 1.
Wu’s 918 also discloses wherein the second forwarding policy comprises identification information of the base station and the identification information of the traffic flow [¶ 94; wherein the traffic forwarding policy information not only includes the service chain forwarding table information, but also includes a service chain forwarding table identifier and the identifier information of a service node having a content caching function].

Regarding claim 8, WU’s 705 discloses a service processing system [Fig. 10, ¶¶ 157-197; a system for content caching], comprising: 
a controller, that sends a first forwarding policy and a second forwarding policy [Fig. 10, ¶¶ 172, 175; steps 1006, 1007, a controller, that sends a traffic classification policy information/(1st forwarding policy) and a traffic forwarding policy information/(second forwarding policy)], wherein the first forwarding policy comprises identification information of a processing function device and identification information of a traffic flow [Fig. 10, ¶ 177; wherein the traffic classification policy information/(first forwarding policy) comprises service traffic information and the content identifier of the switch/(processing function device) according to the service chain forwarding table identifier, see ¶ 191]; 
a routing function device, receives the first forwarding policy from the controller [Fig. 10, ¶ 175; S1007, a traffic classifier/(routing function device), receive the traffic classification policy information/(first forwarding policy) from the controller]; 
receives a packet from an external network Fig. 10, ¶ 184; S1012, receives a content packet from content server/(external network)], and sends the packet to the processing function device according to the first forwarding policy [Fig. 10, ¶ 185; S1013, send the content packet to the switch/(processing function device) according to the traffic classification policy information/(first forwarding policy], wherein the packet comprises the identification information of the traffic flow [Fig. 10, ¶ 189; wherein the content packet comprises service traffic information and a content identifier]; and 
the processing function device, that receives the second forwarding policy from the controller [Fig. 10, ¶ 172; S1006, the switch/(processing function device) receives the traffic forwarding policy information/(second forwarding policy) from the controller]; 
receives the packet from the routing function device [Fig. 10, ¶ 185; S1013, receives the content packet from the traffic classifier/(routing function device)], and sends the packet a base station according to the second forwarding policy [Fig. 10, ¶ 190; S1014, sends the content packet to a service node/(base station) according to the second forwarding policy].
Although, WU’s 705 discloses all aspects of claim invention set forth above, but does not explicitly disclose a routing function device, that is an anchor point of an Internet Protocol (IP) address of a user equipment (UE).
However, Wu’s 918 discloses a routing function device, that is an anchor point of an Internet Protocol (IP) address of a user equipment (UE) [Fig. 7, ¶ 102; wherein the Domain Router (DR) 50 is configured to allocate an IP address to the UE, send the allocated IP address to the UE]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “a routing function device, that is an anchor point of an Internet Protocol (IP) address of a user equipment (UE)” as taught by Wu’s 918 in the system of WU’s 705, so that it would improves the layers of the core network in the radio network, and does not incorporate the radio access network into the management scope, and does not realize separation of the bearer and control of the radio access network [see Wu’s 918; ¶ 4].

Regarding claims 9, 10, and 11, the claims recite the system according to claim 8 to perform the method recited as in claims 2, 3, and 4 respectively; therefore, claims 9, 10, and 11 are rejected along the same rationale that rejected in claims 2, 3, and 4 respectively.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 unpatentable over WU (US 2016/0294705) (refer as WU’s 705) in view of Wu et al. (US 2015/0215918) (refer as Wu’s 918), and further in view of Ni (US 2017/0339110).

Regarding claim 5, the combined system of WU’s 705 and Wu’s 918 discloses the method according to claim 1, but does not explicitly disclose further comprising: 
sending, by the controller, a processing policy to the processing function device; 
receiving, by the processing function device, the processing policy from the controller; and processing, by the processing function device, the received packet according to the processing policy.
	However, Ni discloses sending, by the controller, a processing policy to the processing function device [Fig. 5, ¶ 180; step 509, sending, by the controller, a new service chain forwarding rule/(processing policy) to the forwarder/(processing function device)]; 
receiving, by the processing function device, the processing policy from the controller [Fig. 5, ¶ 180; step 509, receiving, by the forwarder/(processing function device), the new service chain forwarding rule/(processing policy) from the controller]; and processing, by the processing function device, the received packet according to the processing policy [¶ 184; step 512, processing, by the forwarder/(processing function device), the received packet according to the new service chain forwarding rule/(processing policy)].
sending, by the controller, a processing policy to the processing function device; receiving, by the processing function device, the processing policy from the controller; and processing, by the processing function device, the received packet according to the processing policy” as taught by Ni in the combined system of WU’s 705 and Wu’s 918, so that it would to provide an access control apparatus, system, and method, to implement SDN-mechanism-based control on an access network element in a mobile network [see Ni; ¶ 7].

Regarding claim 6, the combined system of WU’s 705, Wu’s 918, and Ni discloses the method according to claim 5.
Ni further discloses wherein the processing policy comprises the identification information of the traffic flow [¶¶ 174, 177; wherein the new service chain forwarding rule indicates that a packet whose service chain identifier is CID2 is forwarded to SF1 and SF2 in sequence].

Regarding claim 7, the combined system of WU’s 705, Wu’s 918, and Ni discloses the method according to claim 5.
Ni further discloses where the processing operation comprises:
 executing, by the processing function device, at least one of quality of service (QoS) control, online/offline charging, deep packet inspection (DPI), lawful interception, Transmission Control Protocol (TCP) acceleration, or Hypertext Transfer Protocol (HTTP) header enrichment to the received packet [¶ 78; a service function (SF for short) entity, and may be specifically a deep packet inspection (DPI for short) device, an antivirus gateway, a charging gateway, a video optimizer, a service stream compressor, a data cache, a Hypertext Transfer Protocol (HTTP for short) header enhancer, or the like].

Regarding claims 12, 13, and 14, the claims recite the system according to claim 8 to perform the method recited as in claims 5, 6, and 7 respectively; therefore, claims 12, 13, and 14 are rejected along the same rationale that rejected in claims 5, 6, and 7 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .

/PHONG LA/            Primary Examiner, Art Unit 2469